Title: From Thomas Jefferson to Benjamin Smith Barton, 11 January 1806
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                        
                            Dear Sir
                     
                            Washington Jan. 11. 06
                        
                        In answer to your letter of Dec. 27. I snatch a moment from incessant business & interruption to inform you
                            that the Missouri & Missisipi chiefs will set out in a few days to go as far as New York & perhaps Boston, and
                            consequently will give you an opportunity at Philadelphia of making all the enquiries you desire, & more satisfactorily
                            by yourself than by another. There are 4. Little Osages, 2. Missouris, 1 Kanza, 1. Otto. 2 Panis, 2 Ayowas, 1 Sioux, 2
                            Renards, 5 Sacs & 1 Poutewatami, with 2 interpreters who serve for the whole. Accept affectionate salutations
                        
                            Th: Jefferson
                     
                        
                    